HENLEY, Presiding Judge
(dissenting).
I withdraw my concurrence and respectfully dissent for the following reasons.
As noted in the principal opinion, the mortgagee “ * * * did have knowledge of the possession of the real estate by someone other than [the record owner].” I would hold that this knowledge was sufficient to put the mortgagee on inquiry as to the nature and extent of the interest of the possessors. By reasonable inquiry, the mortgagee would have learned whether that interest was as tenants of the record owner, as represented by him, or as owners, as contended by plaintiffs. The mortgagee is chargeable with such information as such inquiry would have disclosed. If the inquiry confirmed the representation of the record owner, then this lawsuit would not have arisen. If it disclosed plaintiffs’ interest, then again this lawsuit would not have arisen if mortgagee declined to make the loan until the plaintiffs and mortgagor could resolve their respective claims to the property. If, with knowledge of plaintiffs’ interest, mortgagee made the loan to the record owner, its security would have been subject to the rights of plaintiffs.
I would hold that mortgagee’s knowledge of possession by the plaintiffs was tantamount to actual notice of the title under which they claim, and would, therefore, affirm the judgment of the trial court.